UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7637



RICHARD DOUGLAS MURRAY, SR.,

                                              Plaintiff - Appellant,


          versus


EDWARD J. RUDLOFF, Administrator, Eastern
Regional Jail; JAMES RUBENSTEIN, Commissioner,
Department of Corrections; BARBRA WHITE,
Nursing Director Prime Care Medical; GLEN
STOTLER, President, Morgan County Commission,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-04-103-3)


Submitted: March 23, 2006                     Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Douglas Murray, Sr., Appellant Pro Se. Tracey Brown
Eberling, STEPTOE & JOHNSON, Martinsburg, West Virginia; Charles
Patrick Houdyschell, Jr., WEST VIRGINIA DIVISION OF CORRECTIONS,
Charleston, West Virginia; Mark William Browning, SHUMAN, MCCLUSKEY
& SLICER, PLLC, Charleston, West Virginia; Michael Douglas
Lorensen, BOWLES, RICE, MCDAVID, GRAFF & LOVE, PLLC, Martinsburg,
West Virginia; Debra MH McLaughlin, Berkeley, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Richard Douglas Murray, Sr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint.                        The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).          The magistrate judge recommended

that relief be denied and advised Murray that failure to timely

file   specific     objections    to    this    recommendation      could    waive

appellate    review    of   a   district       court    order   based   upon   the

recommendation.       Despite this warning, Murray failed to file

specific objections to the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to specifically object will waive appellate

review.     See Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003);

see also Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985).               Murray has waived appellate

review by failing to file specific objections after receiving

proper    notice.      Accordingly,       we     deny    Murray’s   motion     for

appointment of counsel and affirm the judgment of the district

court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED

                                       - 3 -